United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Y.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New Orleans, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-997
Issued: November 9, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 15, 2011 appellant filed a timely appeal from the March 2, 2011 merit decision
of the Office of Workers’ Compensation Programs (OWCP) concerning an overpayment of
compensation. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are:
(1) whether appellant received a $2,933.12 overpayment of
compensation; and (2) whether OWCP properly determined that appellant was at fault in creating
the overpayment of compensation, thereby precluding waiver of recovery of the overpayment

1

20 C.F.R. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. In a November 9, 2009 decision,2 the
Board reversed a January 12, 2009 determination by OWCP that appellant received a $4,202.12
overpayment of compensation and that she was at fault in creating the overpayment.3 The Board
found that, while it appeared that appellant might have received some degree of overpayment of
compensation beginning in August 2008, OWCP did not present adequate facts and findings to
identify the precise cause and extent of any overpayment. The record did not contain any clear
determination regarding appellant’s entitlement to compensation on or after August 11, 2008.
OWCP had not adjudicated the issue of wage-earning capacity in light of appellant’s nonfederal
employment or analyzed her eligibility for wage-loss compensation under such a wage-earning
capacity determination.4 The Board found that OWCP did not adequately explain its
determination that appellant was not entitled to any compensation for the period August 11 to
November 22, 2002 and therefore she could not fully understand the consequences of its
determination in this regard. The Board remanded the case to OWCP for further development
including consideration of appellant’s actual wages in the private sector to determine whether
they fairly and reasonably reflected her wage-earning capacity.
On remand, OWCP requested additional information from appellant and the Bienville
Parish School District regarding her earnings after she started working as a schoolteacher on
August 11, 2008. Appellant submitted a pay stub indicating that on August 25, 2008 she
received a check for $1,547.20 in gross earnings from the Bienville Parish School District. She
indicated that this represented her earnings for the month of August 2008.5
In a July 28, 2010 decision, OWCP concluded, “Based on the evidence of record, a
correct determination of wage-earning capacity and the correct amount of overpayment for the
overpayment period August 11 [to] November 22, 2008 cannot be made. The decision dated
January 12, 2009 remains in place.” OWCP indicated that appellant only provided a pay stub for
August 2008 but noted that Chapter 2.814.7(d)(4) of its procedure manual dictated that
appellant’s earnings for the “entire period” should be averaged.
In a December 12, 2010 decision, an OWCP hearing representative reversed OWCP’s
July 28, 2010 decision and remanded the case to OWCP for further determination of the
overpayment issues, including a proper determination of appellant’s wage-earning capacity in the
2

Docket No. 09-964 (issued November 9, 2009).

3

The record reflects that appellant started working as a schoolteacher in the private sector on August 11, 2008 but
received wage-loss compensation for disability from that date through November 22, 2008. OWCP calculated that
she received $4,202.12 in compensation for the period August 11 to November 22, 2008 and declared that amount as
an overpayment of compensation.
4

The Board indicated that OWCP also did not issue a decision finding that the medical evidence established that
appellant had no disabling residuals of her accepted March 13, 2008 employment injury on or after August 11, 2008
such that she would not be entitled to compensation after that point.
5

The Bienville Parish School District did not provide the requested information indicating that appellant had
called and asserted her legal right to prevent it from releasing the information.

2

teaching position she began on August 11, 2008. The hearing representative found that OWCP
had referenced a provision of OWCP’s procedure manual that was not relevant to the present
case. She found that OWCP should apply Chapter 2.814.7(c)(2) of its procedure manual
concerning application of the Shadrick formula.6
OWCP obtained information from the employing establishment regarding appellant’s job
classification on the date of injury, the pay rate for that position on the date of injury and the
present pay rate for that position. Appellant submitted additional information regarding her pay
as a schoolteacher, indicating that she received she received $1,547.20 in gross earnings for
August 2008, $1,547.20 for September 2008, $3,094.41 for October 2008 and $3,094.41 for
November 2008. OWCP performed a calculation of the Shadrick formula using these figures.7
In a January 28, 2011 letter, OWCP advised appellant that it had made a preliminary
determination that she had received a $2,933.12 overpayment of compensation for the period
August 11 to November 22, 2008. It also made a preliminary determination that she was at fault
in creating the overpayment, thereby precluding waiver of recovery of the overpayment.
Regarding the calculation of the overpayment, OWCP stated:
“You were previously paid $1,131.34 on the periodic payment roll for the periods
August 3 to 30, [20]08; August 31 to September 27, [20[08; September 28 to
October 25, [20]08; and October 26 to November 22, [20]08. The overpayment
was calculated by taking the net amount of your compensation payment of
$1,131.34, dividing by 28, which is the number of days in the periodic roll cycle
($1,131.34/28 = $40.405 daily). $40.405 was then multiplied by the number of
days you were working and were paid for on the periodic roll (August 11 to
November 22, [20]08 = 31 days).
“Your overpayment for 104 days is $4,202.12 ($40.405 x 104 = $4,202.12).
“However, you were entitled to receive $1,269.00 after returning to work in the
private sector as a schoolteacher for the period August 11 to November 22,
[20]08, thus reducing your overpayment from $4,202.12 to $2,933.12.
“$4,202.12 - $1,269.00 = $2,933.12 actual overpayment owed.”
In a March 2, 2011 decision, OWCP determined that appellant received a $2,933.12
overpayment of compensation and that she was at fault in creating the overpayment of
compensation, thereby precluding waiver of recovery of the overpayment. It stated that the
overpayment occurred because she “began employment as a schoolteacher in the private sector
on August 11, 2008 and continued to receive compensation on the periodic payment rolls
through November 22, 2008.”
6

The Shadrick formula is derived from the case Albert Shadrick, 5 ECAB 376 (1953) and is used to calculate a
claimant’s wage-earning capacity.
7

In addition to a January 20, 2011 document recording this Shadrick calculation, the record contains an undated
OWCP document indicating, “The claimant was entitled to $1,269.00 in compensation after returning to work in the
private sector as a schoolteacher on August 11, 2010.” No explanation was provided for this statement.

3

LEGAL PRECEDENT
Section 8102(a) of FECA8 provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his duty.9 Section 8129(a) of FECA provides, in pertinent part, “When an
overpayment has been made to an individual under this subchapter because of an error of fact or
law, adjustment shall be made under regulations prescribed by the Secretary of Labor by
decreasing later payments to which an individual is entitled.”10 Section 8116(a) of FECA
provides that while an employee is receiving compensation or if she has been paid a lump sum in
commutation of installment payments until the expiration of the period during which the
installment payments would have continued, the employee may not receive salary, pay or
remuneration of any type from the United States, except in limited specified instances.11
In determining whether a claimant has discharged his burden of proof and is entitled to
compensation benefits, OWCP is required by statute and regulation to make findings of fact.12
OWCP procedure further specifies that a final decision of OWCP must include findings of fact
and provide clear reasoning which allows the claimant to “understand the precise defect of the
claim and the kind of evidence which would tend to overcome it.”13 These requirements are
supported by Board precedent.14
ANALYSIS
In a November 9, 2009 decision, the Board reversed a determination by OWCP that
appellant received a $4,202.12 overpayment of compensation and that she was at fault in creating
the overpayment, thereby precluding waiver of the overpayment. The Board noted that OWCP
had not adjudicated the issue of wage-earning capacity in light of her employment in the private
sector or analyzed her eligibility for wage-loss compensation under such a wage-earning capacity
determination. Therefore, OWCP could not indicate what effect such a wage-loss capacity
determination might have on the calculation of the overpayment. The Board found that OWCP
did not adequately support its finding of a $4,202.12 overpayment and it remanded the case to
OWCP for further development including consideration of appellant’s actual wages in the
nonfederal sector to determine whether they fairly and reasonably reflected her wage-earning
capacity.
8

5 U.S.C. §§ 8101-8193.

9

Id. at § 8102(a).

10

Id. at § 8129(a).

11

Id. at § 8116(a).

12

5 U.S.C. § 8124(a) provides that OWCP “shall determine and make a finding of facts and make an award for or
against payment of compensation.” 20 C.F.R. § 10.126 provides in pertinent part that the final decision of OWCP
“shall contain findings of fact and a statement of reasons.”
13

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.4 (July 1997).

14

See James D. Boller, Jr., 12 ECAB 45, 46 (1960).

4

On remand, OWCP further developed the evidence and issued a January 28, 2011 letter
containing a preliminary determination that appellant received a $2,933.12 overpayment for the
period August 11 to November 22, 2008 and a March 2, 2011 decision finalizing this preliminary
determination.
The Board finds that OWCP did not present adequate facts and findings to support its
determination that appellant received a $2,933.12 overpayment. It does not appear that OWCP
carried out a wage-earning capacity evaluation which considered her actual wages (in a private
teaching position starting August 11, 2008) as previously directed to do by the Board. In its
January 28, 2011 preliminary determination, OWCP calculated that appellant received $4,202.12
in compensation for the period August 11 to November 22, 2008 and indicated that subtracting
$1,269.00 from this amount yielded the overpayment of $2,933.12. It did not provide any
explanation of how it derived the $1,269.00 figure.15 OWCP did not make any reference to
precedent regarding the determination of wage-earning capacity based on actual wages or
otherwise indicate that it performed a wage-earning capacity determination in its January 28,
2011 preliminary determination or March 2, 2011 decision.
The Board finds that OWCP still has not adjudicated the issue of wage-earning capacity
in light of appellant’s employment in the private sector or analyzed her eligibility for wage-loss
compensation under such a wage-earning capacity determination. Therefore, OWCP has not
indicated what effect such a wage-loss capacity determination might have on the calculation of
the overpayment. In the absence of such a wage-loss capacity determination, it has not
adequately explained how it calculated the $2,933.12 overpayment and therefore appellant could
not fully understand the consequences of its determination in this regard. OWCP did not
adequately support its finding of the $2,933.12 overpayment of compensation and the case is
remanded to OWCP for further development including consideration of her actual wages in the
private sector to determine whether they fairly and reasonably reflected her wage-earning
capacity.16
CONCLUSION
The Board finds that OWCP did not properly find that appellant received a $2,933.12
overpayment of compensation.

15

OWCP obtained additional information from the employing establishment and appellant and performed a
Shadrick formula calculation. See supra note 6. However, this does not provide further clarification of how OWCP
calculated the $2,933.12 overpayment and OWCP did not mention the Shadrick formula calculation in its
January 28, 2011 letter or March 2, 2011 decision. The record contains an undated OWCP document indicating,
“The claimant was entitled to $1,269.00 in compensation after returning to work in the private sector as a
schoolteacher on August 11, 2010.” No explanation was provided for this finding.
16

Given the Board’s finding regarding the first issue of this case, it is not necessary for it to consider the second
issue concerning fault and waiver.

5

ORDER
IT IS HEREBY ORDERED THAT the March 2, 2011 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: November 9, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

